Exhibit Collectors Universe Implements Changes To Improve Financial Performance Plans to Reduce Operating Costs by Over $4Million in Fiscal 2009 NEWPORT BEACH, CA - July 14, 2008 - Collectors Universe, Inc. (NASDAQ: CLCT), a leading provider of value-added authentication and grading services to dealers and collectors of high-value collectibles, diamonds and colored gemstones, today announced that its Board of Directors has adopted management’s plan to reduce operating expenses by approximately $4.4 million in fiscal 2009, which began July 1, 2008, and to achieve a modest increase in aggregate revenues while continuing growth in the jewelry markets. The reductions in operating expenses are to be achieved by means of personnel reductions, increases in the efficiency of the Company’s marketing programs, made possible primarily by the maturing and increased market awareness of Collectors Universe’s diamond grading business, and reductions in general and administrative costs.Additionally, expenditures in connection with the project to update and improve the Company’s operating software systems, which has been underway since 2006, are expected to decline in fiscal2009, because that program is scheduled to be completed in the first quarter of fiscal "As a leading service provider in the markets we serve, the effective use of personnel is one of our primary operating goals," commented Michael Haynes, Chief Executive Officer. "With the implementation of our updated operating software, we are now able to monitor and manage the output of each of our graders and support staff so that we are right sized to meet demand as well as maximizing our operating efficiency.This improved process and management tool will be especially useful in our coin operations, as the precious metals price influence on the markets has created challenges in the short term requiring more operational flexibility.” "Additionally, we are implementing more efficient marketing and advertising campaigns that focuses on the direct cost and benefit, especially in our jewelry group," Haynes continued. “The primary goal of our jewelry marketing program for the 2007 holiday season was to increase market awareness of our brands and services.Now that this goal has largely been accomplished, we have begun implementing a more focused marketing campaign for the upcoming 2008 holiday season to drive increases in submissions." "Cash devoted to capital expenditures will be reduced in fiscal 2009 as we complete an important update to our operating software systems during the first fiscal quarter of 2009," Haynes explained.“As a result, not only will we begin reducing our capital investments, but we also will be recognizing the efficiencies in our operating cash flow, all of which contribute to the ultimate objective of achieving a neutral cash flow after dividends." About Collectors Universe Collectors Universe, Inc. is a leading provider of value added services to the high-value collectibles and diamond and colored gemstones markets. The Company authenticates and grades collectible coins, sports cards, autographs, stamps, currency, diamonds and colored gemstones.The Company also compiles and publishes authoritative information about United States and world coins, collectible sports cards and sports memorabilia, collectible stamps, diamonds and colored gemstones. This information is accessible to collectors and dealers at the Company's web site, http://www.collectors.com, and is also published in print. Collectors Universe, Inc. Page 2 of 2 Cautionary Statements Regarding Forward Looking Information This news release contains statements regarding our expectations, beliefs or views about our future financial performance, which constitute "forward-looking statements" as defined in the Private Securities Litigation Reform Act of 1995.
